                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                 CRIMINAL ACTION
                                            )
v.                                          )                 No. 10-20018-01-KHV
                                            )
LAMONT T. DRAYTON,                          )
                                            )
                         Defendant.         )
____________________________________________)

                                          ORDER

       On September 18, 2019, the Court dismissed defendant’s Motion For Relief Pursuant To

28 U.S.C. § 2241(d), [Rule] 59(e) And The First Step Act (Doc. #148) filed August 26, 2019,

which the Court construed as a second or successive petition under 28 U.S.C. § 2255, and

overruled his Motion To Amend Existing 2241(d) [And] 59(e) [Petition] Pursuant To First Step

Act (Doc. #149) filed August 26, 2019. See Memorandum And Order (Doc. #150). This matter

is before the Court on defendant’s Motion To Dismiss (Doc. #151) filed September 24, 2019.

Defendant asks the Court to dismiss his motion for relief under 28 U.S.C. § 2241. Because the

Court already dismissed defendant’s motion for relief, his Motion To Dismiss (Doc. #151) is

OVERRULED as moot.

       IT IS SO ORDERED.

       Dated this 24th day of September, 2019 at Kansas City, Kansas.

                                                  s/ Kathryn H. Vratil
                                                  KATHRYN H. VRATIL
                                                  United States District Judge
